Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated July 11, 1988, which, after a hearing, suspended the petitioner’s license for a 20-day period and imposed a $1,000 forfeiture.
Adjudged that the petition is granted, on the law and as a matter of discretion to the extent that the determination is modified by striking the imposition of the 20-day license suspension and the $1,000 forfeiture and by remitting the matter to the respondent New York State Liquor Authority for the imposition of a new penalty not to exceed a suspension of the petitioner’s license for more than a 10-day period; as so modified, the determination is confirmed, without costs or disbursements.
Contrary to the petitioner’s contentions, the respondent’s determination was supported by substantial evidence in that the proof adduced at the hearing amply demonstrated that the petitioner was aware that patrons who utilized the Joker Poker video game — which was concededly present in the petitioner’s tavern — could receive an extension of playing time or credits without being charged therefor (see, Matter of Plato’s Cave Corp. v State Liq. Auth., 68 NY2d 791; Penal Law § 225.00; Matter of MNDN Rest, v Gazzara, 128 AD2d 781, 782).
We conclude, however, that the penalty imposed — a 20-day suspension of the petitioner’s liquor license and a $1,000 bond *579forfeiture — is excessive. Under the circumstances, the penalty should have been limited to a suspension — without bond forfeiture — of the petitioner’s license for a period of not more than 10 days (see, Matter of La Cucina Mary Ann, Inc. v State Liq. Auth., 150 AD2d 450; Matter of Idlewild Rest. Tavern v State Liq. Auth., 146 AD2d 629; Matter of MNDN Rest, v Gazzara, supra; Matter of Seminaro v State Liq. Auth., 51 AD2d 680; cf, Matter of Muidallap Corp. v State Liq. Auth., 143 AD2d 9). Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.